IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON

                            AUGUST SESSION, 1999
                                                         FILED
STATE OF TENNESSEE,             )     C.C.A. NO. W1999-01884-CCA-R3-CD
                                                      December 29, 1999
                                )
      Appellee,                 )                  Cecil Crowson, Jr.
                                )                 Appellate Court Clerk
                                )     LAUDERDALE COUNTY
VS.                             )
                                )     HON. JOSEPH E. WALKER,
JIMMY ROBINSON,                 )     JUDGE
                                )
      Appe llant.               )     (Posses sion of Co caine w ith
                                )     Intent to Deliver)


                ON APPEAL FROM THE JUDGMENT OF THE
                CIRCUIT COURT OF LAUDERDALE COUNTY


FOR THE APPELLANT:                    FOR THE APPELLEE:

C. MICHAEL ROBBINS                    PAUL G. SUMMERS
46 North Third Street, Suite 719      Attorney General and Reporter
Memphis, TN 38103
                                      J. ROSS DYER
GARY F. ANTRICAN                      Assistant Attorney General
District Public Defender              425 Fifth Avenu e North
                                      Nashville, TN 37243
JULIE K. PILLOW
Assistant Public Defender             ELIZABETH T. RICE
4705 Mueller Brass Road               District Attorney General
Covington, TN 38019                   302 Market Street
                                      Somerville, TN 38068




OPINION FILED ________________________

AFFIRMED IN ACCORDANCE WITH RULE 20

DAVID H. WELLES, JUDGE
                                  OPINION

       The Defenda nt was convicte d on a jury verdict of posse ssion with intent to

deliver .5 or more grams of cocaine, a Class B felony. In this appeal, he argues

prima rily that the evidence introduced against him is insuffic ient to s uppo rt his

conviction . We disagree and affirm the judgm ent of the tria l court.



       Law enforce ment o fficers obta ined a se arch wa rrant for the Defend ant’s

apartm ent. The Defendant was present when they executed the warrant and the

officers found .5 grams of crack cocaine in the form of three separate pieces or

“rocks.” Over the Defendant’s objection, the officers were allowed to testify that

on the night prior to the execution of the warrant, they had observed several

individuals, over the course of approximately an hour and a half, approach the

Defe ndan t’s apartmen t, knock on his d oor, and then leave after no one opened

the door. The Defendant was not present in his apartment during this period of

time. The D efend ant arg ues th at allow ing this testim ony co nstitute s rever sible

error bec ause th e eviden ce is not re levant an d is highly p rejudicial.



       The Defen dant also argues that the record supports no more than a

conviction of simple possession and asks th at this Court modify his conviction

accordingly. The Defendant testified that the cocaine which he possessed was

for his personal use and denied that he intended to sell or deliver any of the

cocaine. The State presented testimony which supported its theory of the case.

W e believe the testimony presented at trial demonstrated classic jury issues

concerning the cred ibility of the witne sses, the weight an d value to be given the

evidence, and other factual matters. The jury obviously resolved all of these

issues in favor of the State.




                                          -2-
      W e conclud e that the e vidence presen ted is sufficie nt to support the finding

by the trier of fact of guilt beyond a reasonable doubt. We further conclude that

no error of law requiring a reversal of the judgment is apparent on the record.

Based upon a thorough reading of the record, the briefs of the parties, and the

law governing the issues presented for review, the jud gme nt of the trial cou rt is

affirmed in accordance with Rule 20 of the Court of Criminal Appeals of

Tenn essee .




                                  ____________________________________
                                  DAVID H. WELLES, JUDGE



CONCUR:



___________________________________
JERRY L. SMITH, JUDGE


___________________________________
JAMES CURWOOD WITT, JR., JUDGE




                                         -3-